ICJ_126_ArmedActivitiesApp2002_COD_RWA_2002-07-10_ORD_01_NA_04_FR.txt. 260

DÉCLARATION DE M. ELARABY
[Traduction]

1. Si J'ai voté contre le rejet de la demande en indication de mesures
conservatoires présentée par la République démocratique du Congo, c’est
principalement parce que j'estime que la Cour, conformément à son Sta-
tut et à sa jurisprudence actuelle, devrait en principe faire droit à une
demande en indication de mesures conservatoires dès lors qu'il est établi,
d’une part, que les conditions d'urgence sont satisfaites et, d’autre part,
qu’un préjudice irréparable risque d’être causé aux droits de l’une ou des
deux parties au différend. J’estime que l’article 41 du Statut de la Cour
confère à celle-ci un large pouvoir discrétionnaire quant à l'indication de
mesures conservatoires. Sa jurisprudence montre que si, auparavant, elle
s’attachait rigoureusement à établir sa compétence avant d’exercer les
pouvoirs prévus à l’article 41 de son Statut, elle en est progressivement,
quoique graduellement, venue à considérer que l’existence d’une base
prima facie à sa compétence constituait le seuil à partir duquel elle pou-
vait exercer lesdits pouvoirs. Or, il me semble que cette évolution n’est
pas prise en compte dans l’ordonnance.

2. L'article 41 du Statut constitue, à mon sens, le point de départ. Le
paragraphe | de cet article dispose que «[lja Cour a le pouvoir d’indi-
quer, si elle estime que les circonstances l'exigent, quelles mesures conser-
vatoires du droit de chacun doivent être prises à titre provisoire», tandis
que le paragraphe 2 précise qu’«[e]n attendant l'arrêt définitif, Pindica-
tion de ces mesures est immédiatement notifiée aux Parties et au Conseil
de sécurité» (les italiques sont de moi).

3. Je suis convaincu que ces deux paragraphes de l’article 41, tels que
je les interprète, confèrent à la Cour un vaste pouvoir discrétionnaire
pour décider quelles circonstances justifient l'indication de mesures
conservatoires. La mention du Conseil de sécurité souligne l’importance
du lien entre la Cour et le Conseil en matière de maintien de la paix et de
la sécurité internationales. En outre, le Statut ne prévoit pas de condi-
tions supplémentaires pour que la Cour puisse exercer son pouvoir d’indi-
quer des mesures conservatoires. En réalité, il n’est pas nécessaire, à ce
stade précoce de la procédure, que la compétence de la Cour soit établie.

4. Dès 1962, le juge Fitzmaurice écrivait que:

«{cje qui caractérise la faculté d’indiquer des mesures conservatoires,
ce n’est toutefois pas qu'elle a, ou peut avoir, pour effet de préjuger
la décision finale de la Cour quant à sa compétence au fond. C’est
que l'exercice de cette faculté suppose au préalable une forme de
décision juridictionnelle distincte, ayant sa propre finalité. En bref,
se posent à la fois une question de fond et une question préliminaire

45
ACTIVITÉS ARMÉES (DÉCL. ELARABY) 261

de compétence, ou peut-être plutôt celle de l'opportunité d’exercer
ou non cette dernière; or cela n’est le cas avec aucune des autres
formes possibles d’exercice d’une compétence préliminaire.» (Sir
Gerald Fitzmaurice, « Hersch Lauterpacht — The Scholar as Judge,
Part Il», British Year Book of International Law, vol. 38, 1962,
p. 71.)

5. Le juge Fitzmaurice fit également observer que:

«La faculté d'indiquer des mesures conservatoires fait, en ce qui
concerne la Cour internationale, partie de sa compétence incidente,
qui est caractérisée par le fait qu’elle ne dépend pas du consentement
direct donné par les parties à son exercice, mais fait partie intégrante
des pouvoirs permanents que lui confère son Statut. Son exercice est
donc régi, non pas par le consentement des parties (sauf en un sens
lointain), mais par les dispositions applicables du Statut et du Règle-
ment de la Cour.» (The Law and Practice of the International Court
of Justice: 1951-1954, p. 304.)

Je souscris à cette interprétation des pouvoirs conférés à la Cour par son
Statut.

6. Quant aux circonstances de l'espèce, la Cour a pris acte de l'ampleur
des tragiques événements vécus par le Congo en rappelant les onze réso-
lutions déjà adoptées à ce jour par le Conseil de sécurité. Le Congo fon-
dait sa demande en indication de mesures conservatoires sur un grand
nombre de clauses compromissoires qui, si elles avaient été reconnues
applicables, auraient permis d’établir la compétence prima facie requise.
La Cour a toutefois conclu, après avoir analysé chacune de ces clauses,
qu'elle n’était pas compétente prima facie.

7. La Cour a relevé, au paragraphe 87, que «tant le Congo que le
Rwanda sont parties à la convention de Montréal, le Congo depuis le
6 juillet 1977 et le Rwanda depuis le 3 novembre 1987», et, au para-
graphe 88, que «le Congo n’a [toutefois] demandé à la Cour l’indi-
cation d’aucune mesure conservatoire en rapport avec la sauvegarde des
droits qu'il estime tenir de la convention de Montréal». La Cour a
choisi de conclure à cet égard, dans ce même paragraphe 88, «qu'il n’y
a[vait] dès lors pas lieu pour [elle], à ce stade de la procédure, de se
prononcer, même prima facie, sur sa compétence au regard de ladite
convention ou sur les conditions préalables pour fonder la compétence
de Ja Cour aux termes de cette dernière»; puis elle a conclu plus généra-
lement, au paragraphe 89, qu'elle «ne dispos[ait] pas en l’espèce de la
compétence prima facie nécessaire pour indiquer les mesures conserva-
toires demandées par le Congo».

8. Il est de fait que le Congo n’a pas précisé à la Cour quelles mesures
il priait celle-ci de prendre aux fins de préserver les droits qu’il estime
tenir de Ja convention de Montréal, mais il n’en a pas moins rappelé
qu'un avion de Congo Airlines avait été abattu en 1998. A mon sens, il y
a une certaine incohérence entre le paragraphe 88, qui laisse supposer

46
ACTIVITÉS ARMÉES (DECL. ELARABY) 262

l’existence d’une éventuelle compétence prima facie, et le paragraphe 89,
qui conclut que la Cour, puisque le Congo ne lui a pas demandé d’indi-
quer des mesures conservatoires en rapport avec la convention de
Montréal, n’est pas appelée à se prononcer sur sa compétence. J’éprouve
quelque difficulté à comprendre cette conclusion au vu des circons-
tances de l’espèce, en particulier à la lumière de la jurisprudence récente
de la Cour.

9. La Cour avait fait montre d’une plus grande souplesse dans l’affaire
des Activités armées sur le territoire du Congo ( République démocratique
du Congo c. Ouganda), en juillet 2000. A cette occasion, elle avait cher-
ché à interpréter moins strictement son mandat et avait confirmé à deux
reprises qu’elle disposait du pouvoir

«indépendamment des demandes en indication de mesures conserva-
toires présentées par les parties à l'effet de sauvegarder des droits
déterminés ... en vertu de l’article 41 de son Statut ... d'indiquer des
mesures conservatoires en vue d’empécher l’aggravation ou l’exten-
sion du différend quand elle estime que les circonstances l'exigent »
(C.LJ. Recueil 2000, p. 128, par. 44).

10. Je m’empresse d’ajouter que je suis bien conscient que, en l'affaire
des Activités armées sur le territoire du Congo ( République démocratique
du Congo c. Ouganda), l'établissement de la compétence reposait proba-
blement sur des bases plus solides qu'en la présente espèce. Je reconnais
également que la Cour ne peut être ici entièrement certaine que les condi-
tions énoncées à l’article 14 de la convention de Montréal soient totale-
ment satisfaites et partant, qu'elle puisse être saisie du différend confor-
mément à son Statut.

11. En dépit de ces doutes, que j'avoue sans hésitation partager égale-
ment, j'estime que, prises conjointement, les dispositions de l’article 14 de
la convention de Montréal et la destruction d’un avion congolais en 1998
telle qu’invoquée par le Congo auraient dû être jugées suffisantes aux fins
d'établir la compétence prima facie de la Cour pour indiquer des mesures
conservatoires. Il n’est pas inutile de rappeler à cet égard que le juge Lau-
terpacht

«était incontestablement enclin à considérer qu'il doit exister, avant
que la Cour ne puisse faire droit à une demande en indication de
mesures conservatoires, quelque document ou instrument, tel qu’une
clause juridictionnelle dans un traité, une déclaration relative à une
«clause facultative», etc., qui permette de penser que la Cour pour-
rait être compétente au fond; et qu’en outre l’affaire en question doit
au moins ne pas être manifestement exclue, d’une manière quel-
conque, du champ d'application de ladite clause ou déclaration, du
fait par exemple d’une réserve» (G. Fitzmaurice, op. cit., p. 74).

Par conséquent, la convention de Montréal aurait dû être considérée
comme un instrument offrant une base adéquate à cet effet.

47

 

 
ACTIVITÉS ARMEES (DÉCL. ELARABY) 263

12. Aussi, les critères proposés par H. Lauterpacht étaient-ils à mon
avis satisfaits en ce qui concerne la convention de Montréal. M. Mendel-
son a d’ailleurs relevé par le passé:

«Enoncer à l’avance une règle absolue à l’égard de l’un de ces fac-
teurs — la possibilité de la compétence — revient à ne pas tenir suf-
fisamment compte de la grande variabilité des autres d’une affaire à
l’autre. Si, au vu des autres circonstances, tout donne à penser que
des mesures conservatoires devraient être indiquées, la Cour peut
avoir de bonnes raisons de le faire même si des doutes importants —
mais non insurmontables — existent quant à sa compétence au
fond.» (M. H. Mendelson, «Interim Measures of Protection in
Cases of Contested Jurisdiction», British Year Book of International
Law, vol. 46, 1972-1973, p. 319.)

13. Un autre point de l’ordonnance qui me semble également difficile à
saisir est l’absence de toute référence aux pouvoirs que la Cour tient du
paragraphe 2 de l’article 75 de son Règlement. Rappelons que, en l’affaire
des Activités armées sur le territoire du Congo ( République démocratique du
Congo c. Ouganda), elle avait déclaré que, «conformément au para-
graphe 1 de l’article 75 de son Règlement, la Cour peut en tout état de
cause décider d'examiner d’office si les circonstances d’une affaire exigent
l'indication de mesures conservatoires» et réaffirmé que «le paragraphe
2 de l'article 75 du Règlement reconnaît à la Cour le pouvoir d’indi-
quer des mesures totalement ou partiellement différentes de celles qui sont
sollicitées» (C.J. Recueil 2000, p. 127, par. 38 et p. 128, par. 43).

14. Il convient pour conclure de rappeler que, en 1972, dans l’affaire
de la Compétence en matière de pêcheries (Royaume-Uni c. Islande), la
Cour avait pour la première fois énoncé un principe qui fait aujourd’hui
partie intégrante de la jurisprudence, à savoir que:

«lorsqu'elle est saisie d’une demande en indication de mesures conser-
vatoires, la Cour n’a pas besoin, avant d'indiquer ces mesures, de
s'assurer de manière concluante de sa compétence quant au fond de
l'affaire, mais [elle] ne doit cependant pas appliquer l’article 41 du
Statut lorsque son incompétence au fond est manifeste» (C.I.J.
Recueil 1972, p. 15, par. 15).

Dans un contexte différent, la Cour s’en est tenue à cette manière de pro-
céder, comme cela apparaît au paragraphe 91 de son ordonnance, où elle
reconnaît qu'il n’existe aucune incompétence manifeste et rejette en consé-
quence la demande du Rwanda tendant à ce que l'affaire soit rayée du
rôle. De mon point de vue, la conjonction de absence d’incompétence
manifeste et de l'acceptation tacite d’une compétence prima facie décou-
lant de la convention de Montréal aurait di suffire à fonder la compé-
tence de la Cour pour indiquer des mesures conservatoires.

15. Je pense par conséquent qu’au vu des circonstances de l'affaire il
existe une nécessité urgente de protéger les droits et les intérêts de la

48
ACTIVITÉS ARMÉES (DÉCL. ELARABY) 264
République démocratique du Congo. Pour les motifs que je viens d’expo-
ser, je n'ai pu m’associer au vote de la majorité en faveur du rejet de la
demande en indication de mesures conservatoires.

(Signé) Nabil ELARABY.

49
